Citation Nr: 0012587	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  93-18 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss, and, if so whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to June 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1992 decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The case is now under the jurisdiction 
of the RO in Jackson, Mississippi.

In August 1993 a hearing was held before a member of the 
Board who is no longer employed by the Board.

This case was before the Board previously in August 1995 when 
it was remanded to obtain additional medical records, obtain 
records from the appellant's reported military reserve 
service, obtain additional VA medical records, and schedule 
the appellant for a VA examination.  The requested 
development has been substantially completed.

This case was before the Board again in May 1998 when it was 
remanded to comply with the appellant's request for a hearing 
before a current member of the Board.  The requested 
development has been completed.

In March 2000 a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  At the hearing, 
the appellant submitted additional evidence.  Because he has 
waived consideration of the evidence by the RO, the case need 
not be remanded to the RO for consideration and the issuance 
of a supplemental statement of the case.  See 38 C.F.R. § 
20.1304(c) (1999).

The appellant's claim of entitlement to an increased 
evaluation for hemorrhoids, made in a December 1992 letter 
and referred to the RO previously by the Board in August 
1995, is again referred to the RO for appropriate 
development.  The appellant's claim of entitlement to service 
connection for tinnitus, raised in the report of a June 1997 
VA audio-ear disease examination, is also referred to the RO 
for appropriate development.  In a statement, received by the 
RO in April 1999, the appellant appears to have indicated 
that he wishes to reopen his claim of entitlement to service 
connection for low back pain.  This issue is also referred to 
the RO for appropriate development.


FINDINGS OF FACT

1.  In a May 1988 decision, the RO denied reopening of the 
appellant's claim for service connection for bilateral 
hearing loss.  The appellant was notified of that decision 
and did not appeal.

2.  Since May 1988, the following evidence has been received:  
(1) the appellant's contentions; (2) VA medical records 
showing treatment from October 1976 to April 1997; (3) the 
reports of two VA examinations in June 1997; (4) testimony at 
hearings in August 1993 and March 2000; (5) copies of active 
service medical records; (6) the report of a January 1984 
military reserve examination; and (7) the March 1998 
statement of Shari Picou, M.S., CCC-A.

3.  Some of the evidence received since May 1988 is new and 
material and so significant that it must be considered in 
order to decide the appellant's claim fairly.

4.  The appellant's claim for service connection for 
bilateral hearing loss is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

5.  The evidence attributing the veteran's current bilateral 
hearing loss disability to noise exposure in service is at 
least in equipoise with evidence against the claim.


CONCLUSIONS OF LAW

1.  The May 1988 RO decision that denied reopening of the 
appellant's claim of service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105(b), (c) (West 1991); 
38 C.F.R. § 3.160(d) (1999).

2.  New and material evidence has been received, and the 
appellant's claim for service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The appellant has presented a well-grounded claim for 
service connection for bilateral hearing loss, and VA has 
satisfied its statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

4.  The appellant incurred bilateral hearing loss disability 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's DD-214 indicates that his military 
occupational specialty was artillery cannoneer.

Service medical records indicate that, on the authorized 
audiological evaluation at the appellant's June 1969 
induction examination, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

On the authorized audiological evaluation at the appellant's 
January 1971 separation examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-5
10
LEFT
10
10
-5
10
-5

Post service, on the authorized audiological evaluation at a 
January 1984 examination for entrance into reserve military 
service, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
35
55
LEFT
10
0
0
45
75




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
30
55
LEFT
10
5
0
40
70

The veteran filed his initial claim seeking entitlement to 
service connection for bilateral hearing loss in November 
1984.  His service medical records and the above-noted 
reserve medical examination report were of record.  In a 
rating dated in August 1985, service connection for hearing 
loss was denied.  The veteran was notified of the denial, and 
he did not appeal.

In February 1988, the veteran submitted duplicate service 
medical records and asked to reopen his claim of entitlement 
to service connection for hearing loss.  In May 1988, he was 
advised that the claim had been previously denied and 
provided his appeal rights.  He did not appeal.

In September 1992, he again submitted duplicate service 
medical records and a request to reopen his claim.

At the August 1993 hearing, the appellant testified that his 
service medical records showed that his hearing acuity was 
100 percent when he enlisted in service and less than 100 
percent when he separated from service.  He stated that, 
except for his time in service, he had not been exposed to 
acoustic trauma.  He stated that he had been exposed to 
artillery fire.  He stated that, in addition to his regular 
military service, he had six years of reserve military 
service.  He stated that he did not recall his hearing being 
evaluated during his reserve service.  He stated that his job 
in the reserves was in an infantry support unit with the 
artillery.  He stated that, at the audio examination in 
January 1984, the examiner had told him that his hearing loss 
was the result of his military occupational specialty [MOS] 
in service.

In February 1996 the appellant was treated as a VA outpatient 
for complaints of a long history of hearing loss.  He stated 
that the results of two separate hearing acuity evaluations 
had shown "nerve" hearing loss.  He complained of 
asymmetrical difficulty with speech discrimination.  He 
reported a history of noise exposure from artillery fire.  
The examiner noted that audiometric testing in November 1995 
had shown normal hearing through 2000 Hertz sloping to 
moderately severe sensorineural hearing loss [SNHL] in the 
right ear and severe sensorineural hearing loss in the left 
ear.  The examiner diagnosed bilateral sensorineural hearing 
loss with mild asymmetry at 4000 Hertz.

At a June 13, 1997 VA audio-ear disease examination, the 
appellant reported no history of ear damage, infections, 
drainage, or hearing loss before going into the military 
service.  The appellant reported that, in the military, he 
had served in the artillery.  He reported some difficulties 
with his ears after the exposure to gunfire from cannons.  
According to the examiner, the appellant reported an incident 
where a mine or shell had exploded while he was working on 
it.  He stated that this had caused a severe ringing in the 
ear for a number of days.  He stated that, while in service, 
he had noticed a slow, progressive change in his hearing.  He 
stated that, at the time of separation from service, he was 
told that he had a high frequency hearing loss.  He stated 
that he then joined the reserves but that he had to obtain a 
waiver to get into the reserve unit because of his hearing 
loss.  He denied any traumatic perforations or other injuries 
while in service.  He reported no history of infection while 
in service.

The examiner reviewed the appellant's claims folder.  The 
examiner noted that in 1969, on induction into service, the 
appellant had normal hearing in both ears.  The examiner 
added that on examination in 1984 moderate bilateral high 
frequency sensorineural hearing loss was shown.  The 
appellant complained of difficulty understanding what people 
said to him and difficulty listening to the radio, 
television, and telephone conversations.  He stated that the 
difficulty was aggravated by background noise.  Tuning fork 
evaluation showed a bilateral high frequency neurosensory 
hearing loss in the moderate to severe range.

The examiner stated that the appellant had a bilateral high 
frequency neurosensory hearing loss.  The examiner added that 
an audiometric evaluation would have to be reviewed in order 
to evaluate the appellant's hearing more precisely.  The 
examiner opined that the appellant's hearing loss was the 
direct result of his tour of duty in the artillery.  He 
stated that his opinion was supported by the appellant's 
induction physical examination and later examinations.

At a June 18, 1997 VA audio examination, the examiner noted 
that an examination in November 1995 showed a moderate to 
moderately severe primarily high frequency sensorineural 
hearing loss bilaterally.  The appellant reported continued 
difficulty hearing with possible further decrease in hearing 
on the right side since November 1995.  The examiner noted 
that the appellant's claims folder indicated that hearing 
sensitivity was within normal limits when he had been 
discharged from active military service.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
45
65
LEFT
15
10
5
55
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left ear.

The examiner stated that the appellant's hearing was very 
similar to that noted on examination in November 1995.  The 
appellant had a mild to moderately severe bilateral high 
frequency sensorineural hearing loss.  The examiner added 
that the appellant's hearing at the time of discharge from 
service was within normal limits.  The examiner opined that 
the current sensorineural hearing loss did not occur as a 
result of active military service.

In September 1997, the examiner who had conducted the VA 
audio-ear disease examination, noted that he had reviewed the 
VA audio examination and that his opinion was unchanged even 
though, as noted by the audiologist at the VA audio 
examination, the appellant's hearing loss had been normal at 
separation from service.  The examiner explained that many 
patients with noise-induced loss showed delayed onset.  He 
stated that, in other words, the loss did not show 
immediately with exposure to noise and could be delayed for 
several years.

In a January 1998 statement, the appellant denied that a mine 
or artillery shell exploded close to him and denied that he 
had ever stated that this had happened.  He reiterated that 
his bilateral hearing loss was caused by noise exposure while 
serving as a cannoneer.

In a March 1998 statement, Shari Picou, M.S., CCC-A, stated 
that she had reviewed reports submitted by the appellant and 
had taken a medical history from him.  She opined that it was 
more than likely that the appellant's high-frequency hearing 
loss was initiated by his exposure to heavy artillery fire 
while in service.  She explained that, although the extent of 
the initial damage may not have been evident immediately, it 
was possible that his condition worsened later in time after 
his tour of duty.  She stated that the appellant had claimed 
that he had not been exposed to high intensity noises while 
he was employed in a shipyard as a painter.

At the March 2000 hearing, the appellant testified that he 
was in service from 1969 to 1971.  He stated that his job in 
service was as a cannoneer.  He stated that he fired rifles 
and cannons.  He explained that the only hearing protection 
provided was small earplugs.  He stated that he had also 
served six years in the military reserves.  He stated that 
for two weeks every year he practiced firing cannons.  He 
stated that, after his reserve service, he was employed as a 
painter in a shipyard.  He stated that his noise exposure in 
that job was unremarkable.  He stated that, although he had 
noticed for "some time" that he had difficulty hearing 
conversations, he did not realize that he had a hearing loss 
until he tried to reenlist in reserve service in 1984.


II.  Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1999).

In a May 1988 decision, the RO denied reopening of the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss.  The May 1988 letter advised the 
appellant of that decision and of appellate rights and 
procedures.  The appellant did not appeal this decision; 
therefore, it is final.  38 U.S.C.A. § 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) (hereinafter, "the 
Court") concluded in Elkins that the United States Court of 
Appeals for the Federal Circuit (hereinafter, "the Federal 
Circuit") in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West,     U.S.    , 118 S. Ct. 2348 (1998); 
see also Winters v. West, 12 Vet. App. 203 (1999).  Third, if 
the reopened claim is well grounded, VA must evaluate the 
merits of the claim after ensuring that the duty to assist 
under 38 U.S.C. § 5107(b) has been fulfilled.

The evidence received subsequent to May 1988 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since May 1988, the following 
evidence has been received:  (1) the appellant's contentions; 
(2) VA medical records showing treatment from October 1976 to 
April 1997; (3) the reports of two VA examinations in June 
1997; (4) testimony at hearings in August 1993 and March 
2000; (5) copies of active service medical records; (6) the 
report of a January 1984 military reserve examination; and 
(7) the March 1998 statement of Shari Picou, M.S., CCC-A.

The active and reserve service medical records are copies of 
service medical records that were previously of record in May 
1988 and are not new evidence for purposes of reopening a 
claim.  To the extent that the appellant's contentions and 
testimony assert that his hearing loss is due to exposure to 
artillery fire in service, they are not new.  In his February 
1988 statement, which was previously of record, the appellant 
contended that his service as a cannoneer exposed him to 
hazardous noise levels and caused his hearing loss.  
Accordingly, to this extent, the appellant's testimony and 
contentions are cumulative of evidence associated with the 
claims file at the time of the May 1988 decision and are not 
new evidence for purposes of reopening a claim.

The rest of the evidence received since May 1988, as detailed 
above, is new in that it was not previously of record.  It is 
necessary, therefore, to decide if this evidence is material.  
To be material, it must tend to prove the merits of each 
essential element that was a basis for the prior denial.  
Therefore, in order to be material, there would have to be 
competent evidence tending to show that the appellant's 
bilateral hearing loss was incurred during military service 
or manifest to a compensable degree during the appropriate 
presumptive period.

The appellant has submitted material evidence.  Ms. Picou and 
the VA examiner at the June 1997 audio-ear disease 
examination both opined that the appellant's bilateral high-
frequency hearing loss was related to exposure to noise in 
service.  Their opinions are so significant that they must be 
considered in order to decide the claim fairly, and they are 
material to the underlying issue.  Accordingly, the 
appellant's claim for service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  In general, 
establishing "direct" service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may also be granted for certain enumerated 
disabilities, including sensorineural hearing loss, on a 
presumptive basis, see 38 C.F.R. §§ 3.307, 3.309 (1999), or 
alternatively, with respect to any disease, if all the 
evidence establishes that the disease was incurred in 
service, see 38 C.F.R. § 3.303(d) (1999).  It is appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and, therefore, a 
presumptive disability.  See Memorandum, Characterization of 
High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (1999).  
Accordingly, if sensorineural hearing loss were manifest to a 
degree of ten percent within a year of separation from 
service, service connection would be warranted.

It is the responsibility of a person seeking entitlement to 
service connection to present a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991).  Generally, a well-grounded 
claim is a "plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In order to be well grounded, a 
claim for service connection must be accompanied by 
supporting evidence that the particular disease, injury, or 
disability was incurred in or aggravated by active service; 
mere allegations are insufficient.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy, 1 Vet. App. at 81.  In 
general, a veteran's evidentiary assertions are accepted as 
true for the purpose of determining whether a well-grounded 
claim has been submitted.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting the definition of a well-grounded claim set forth in 
Caluza).  The third element may be established by the use of 
statutory presumptions.  Truthfulness of the evidence is 
presumed in determining whether a claim is well grounded.  
Caluza, 7 Vet. App. at 504.  For the purpose of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

The appellant's hearing loss meets the regulatory 
requirements to be considered a disability.  The appellant 
has presented his lay evidence of exposure to noise in 
service, and he is competent to report such exposure.  The 
opinions of Ms. Picou and the VA examiner at the June 1997 
audio-ear disease examination relate the appellant's current 
hearing loss disability to his exposure to noise in service.  
The claim is thus plausible.

The appellant having stated a well-grounded claim for service 
connection, the Department has a duty to assist in the 
development of facts relating to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this case, the appellant has been 
provided appropriate VA examinations.  Relevant private 
medical records have been obtained.  Sufficient evidence is 
of record to evaluate the appellant's claim.  Although the 
record suggests that additional VA medical records, including 
a November 1995 evaluation of the appellant's hearing, and 
service medical records from the appellant's reported six 
years of reserve service may be available, this decision is 
in the appellant's favor; therefore, to the extent that the 
duty to assist has not been complied with, the appellant is 
not prejudiced thereby.  Therefore, no further assistance to 
the appellant is required.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Further, the RO's efforts have complied substantially with 
the instructions contained in the August 1995 and May 1998 
remands from the Board.  See Stegall v. West, 11 Vet. App. 
268 (1998).

As to the merits of the appellant's claim, the record 
includes some medical evidence favorable to his claim and 
some that is not.  Therefore, the Board must assess the 
weight of this evidence in rendering a decision including 
analysis of the credibility and probative value of the 
evidence, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions, but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Board must also 
assess the credibility and weight to be given to the medical 
evidence before it.  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The evidence is no longer presumed to be 
credible once an analysis of the claim on the merits is 
undertaken.

The Board finds credible the appellant's assertion that he 
was exposed to noise in service.  His MOS was cannoneer.  
Although the veteran did not have a hearing loss disability 
on separation from service, his auditory thresholds were 
generally higher on separation from service than they had 
been on entrance.  Competent medical opinion has found it 
reasonable or likely that the veteran's current hearing loss 
disability is related to his military noise exposure.  Both 
VA examiners (one of whom felt the hearing loss disability 
was not related to service, and one of whom felt that it was) 
reviewed the claims file.  The examiner who felt the hearing 
loss was attributable to military noise exposure later 
reviewed the audiology report and opinion of the other 
examiner and re-stated his opinion.

There is a difference of medical opinion in this case.  Both 
VA opinions appear to be based on careful consideration of 
the medical evidence and the veteran's history.  The private 
report also supports the veteran's claim, but it is unclear 
what records were reviewed in drawing the conclusion.  The 
evidence supporting the veteran's claim in this case is at 
least approximately balanced between that in support of it 
and that which is against it.  Accordingly, the Board 
resolves any doubt in favor of the veteran and finds that his 
current hearing loss disability is the result of his in-
service noise exposure.  38 U.S.C.A. § 5107(b) (West 1991).  
Bilateral hearing loss disability was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (1999).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 



